Hallam, J.
(dissenting).
Defendant, a night clerk in a hotel, is charged with the unlawful sale of whiskey in a “dry” county to one Bell. He himself gave this version of the affair:
“He asked me if I could get him some whiskey. I told him I would have to go out and see if I could find a fellow. He asked me how much it was and I told him a dollar, and he * * * says here is $1.15 * * * He says what time can I get it; I says come around later. And I went *219out about 10 o’clock and got the bottle of whiskey for him, and I came back to the hotel and put it down stairs at the end of the hall until he came back and got it.” He further testified that he got it from a “boot legger” on the street; that he had gotten some before at the same place and knew he had it for sale.
The trial court instructed the jury that this explanation was not a defense. The propriety of this instruction is the specific and only question in the case. The majority opinion holds that the instruction was wrong. From this I respectfully dissent. The act plainly and unequivocally described by defendant is either lawful or unlawful. We are not dealing with disputed facts or disputed inferences from facts. A jury might perhaps infer that defendant was not telling the truth and that he had the liquor on hand for sale. We are not interested in that phase of the case. The question is, assuming defendant’s testimony to be strictly true, was the charge right? In my opinion it was.
T fully agree that the county option law is aimed at the seller and not at the buyer. The statute makes it unlawful for any person in a “dry” county to “sell or * * * solicit, receive or take any orders for intoxicating liquor.” The question is what is meant by the term “sell.” The statute adopts as the meaning of the word “sell” the definition given in G. S. 1913, § 3188, which provides that the term “sell” shall include <fbarters, gifts, and all means of furnishing liquor in violation or evasion of law.” It is not necessary to determine whether the transaction described by defendant constituted a sale by him in the ordinary sense of that term. The prohibition of the statute is broader and extends to transactions other than ordinary sales. It prohibits the “furnishing” of liquor and taking orders therefor. It seems clear to me that a hotel proprietor or clerk, in dry territory, who acts as middleman between the “boot legger” and the consumer in effecting an unlawful sale of liquor and in conveying the same to the customer, both furnishes the liquor to the customer and takes his order therefor. He is surely a very important factor in the accomplishment of the unlawful transaction, and to permit him to be absolved from liability on any theory is, in my judgment, contrary to the plain meaning of the law, and will go far to defeat its purpose. The proposition that this is a furnishing of liquor is well sustained by authority. Burnett v. State, 92 Ga. 474, 17 S. E. 858; Commonwealth v. *220Davis, 75 Ky. 240; Wortham v. State, 80 Miss. 205, 32 South. 50; People v. Lapham, 162 Mich. 394, 127 N. W. 366; State v. Hassett, 64 Vt. 46, 23 Atl. 584; 2 Woolen & Thornton, Law of Intox. Liquors, § 730; see State v. Reese, 69 Wash. 437, 125 Pac. 363. In fact I find no authority to. the contrary.
In People v. Lapham, supra, the question arose on an instruction much the same as that given in this case, applying a similar statute to a similar state of facts. The instruction ivas held proper.
In State v. Hassett, supra, the court, in discussing a transaction like this one, said: “If it ivas his own he went and got, the transaction was a sale; if he bought it of another, procured it for the witness and took it to him, it was a furnishing.”
Most, if not all, of the authorities cited in the majority opinion are cases construing the word “sell” or “sale,” under statutes Avhieh do not define the term as does our statute. In Partin v. Commonwealth, 140 Ky. 146, 130 S. W. 968, particular attention is called to this distinction.
State v. Ito, 114 Minn. 426, 131 N. W. 469, 35 L.R.A.(N.S.) 619, Ann. Cas. 1912C, 631, was a prosecution under an ordinance of the city of Minneapolis, the language of which does not embody the significant Avords of the statute. Neither Avas that a case of a sale in “dry” territory, and the defendant might have procured the liquor from a laAvful dealer. The defendant in this case did not do that. This fact is considered important in some cases. See Wortham v. State, 80 Miss. 205, 32 South. 50, Avhere the pungent remark is made that “there are no agents in the violation of laAV.”